Case 2:20-cv-13134-LVP-RSW ECF No. 6-10, PageID.1479 Filed 11/29/20 Page 1 of 7



    State of Michigan     )

    County of Oakland ) Sworn Statement

    1. My name is Kayla Toma, I am a law school graduate, a US citizen, an Oakland County
    resident, and registered voter who resides in Novi, MI.

    2. On Election Day, November 3, 2020, I was a volunteer for the Michigan Republican Party and
    Trump Campaign in Lansing at the Radisson hotel. I signed up for the 12 to 3 PM shift, but
    ended up working until 12 AM.

    3. At the headquarters, I filled out incident reports. I would get calls and emails relating to poll
    challengers, poll watchers, or concerned voters that called the EDO hotline to report an incident
    or something that they saw as suspicious.

    4. !,made notes about incidents as quickly as possible. I was able to receive and note scores of
    unliawful incidents and report them to the on-site attorneys.

     5. If there-was a clear violation of election law, I would walk over to the two supeIVisors, give
     them a quick description of the incident, and they reported it to the lawyers.

    6. Our written reports contained blanks for description of the incident, name, phone, township or
    city, county, polling location, category of incident (illegal voting, intimidation, electioneering,
    ballots, machines, election workers, etc.), as well as what was the remedy/response (if any).

    7. While making these reports, I began seeing a pattern and frequently encountering illegal
    situations, and otheFstrange situations, that were very concerning and stuck with me.

    8. The following is not an exhaustive list of the reports that were made to me as an EDO
    Hotline operator, but these stuck out as highly questionable or concerning:

     9. During a challenger's ·shift at the polling location, the election worker preemptively shut down
     the machine, prior to any malfunction or jam. The election worker, after being approached by the
     challenger, told the challenger that they could just tell when a machine is about to jam so they
     were allowed to do this.

     10. There were several reports of polling places with their malfunctioning machines

     11. While the machines were down in various areas in the morning, afternoon and evening,
     concerned voters began calling to verify if it was OK that they are being told by election workers
     to place their ballots in the back of the machine even though the ballots were within reach and
     could be easily pulled out after they left.

     12. Other callers, at separate polling locations, had similar concerns. Instead of putting their
     ballots in the back of the machine, they were required to place their ballots in a blue square clear
     bag located just behind the machine.
Case 2:20-cv-13134-LVP-RSW ECF No. 6-10, PageID.1480 Filed 11/29/20 Page 2 of 7


        13. In Detroit, after attempting to enforce the rules re. a provisional ballot, a challenger was met
        with a hostility by election workers-the challenger pointed out the hostility and they then
        refused to allow the challenger to see the poll book.

       14. Similarly, several challengers were not allowed to stand behind the election workers and
       were blocked from seeing poll books.

       15. In one situation, a challenger was extremely upset that she was told she had to be 10-15 feet
       away and could not see the poll book. She requested a lawyer to come out right away. Poll
       workers then became aggressive and bullied her by saying that she was blind for not being able
       to see a poll book 10-15 feet away from a diagonal angle, and even threatened to have her
       arrested.

       16. In different polling locations, there were several calls made about clear violations of the 100-
       foot rule. There were posters, pamphlets, and banners, explicitly advocating for Democratic
       candidates within 100 feet of the front door. The challengers/voters that I spoke with took
       photographs and videos of these violations, including incidents ofliterature distributed at the
       door, pamphlets of lists of Democrats that the voter should vote for within 50 feet of the door,
       and large Democratic boards and banners within 100 feet of the door.

       17. Poll challengers or Republican voters reported a water pipe broken in a precinct. (I heard that
       in other states water pipes were breaking in Republican districts.)

       18. There were several calls from challengers and voters claiming that voters were required to
       use permanent markers on the ballot; one voter observed that the marker bled through to the back
       of his ballot, allowing duplication of on the ground that this was a "mistake" by the voter.

       19. One caller reported containers/coolers in the polling location which could have contained
       ballots.

       20. One voter reported that Googling "Republican Party near me" and "Republican Party number
       near me," showed only Democratic hotlines. It wasn't until she searched MI GOP on Facebook
       iliat she got ilie number.




       Sworn to before me this.     I 3 t\.JCY 1 Oc9'0
                                                                 ~ .
         day of November 2020
e 2:20-cv-13134-LVP-RSW ECF No. 6-10, PageID.1481 Filed 11/29/20 Page 3




        State of Michigan

        County of Oakland ) Sworn Statement

         1. My name is Kayla Toma, I am a law school graduate, a US citizen, an Oakland County
         resident, and registered voter who resides in Novi, MI.

        2. On Wednesday, November 4, 2020, I received an email from Nicholas Schneider, Michigan
        Republican Deputy Coalitions Director in Michigan to volunteer.

        3. I signed up to be a canvasser in Oakland County, Michigan.

        4. On Nov. 4 at about 12:00 I arrived at the 1200 Building in Pontiac, Michigan . At 12:05, I
        found the Oakland County Elections Office. I told the front desk person that I that I was a
        canvasser.

        5. Inside the office, I noticed a long line and stock pile of boxes, and bins that were stacked on
        top of one another. The bins were overtilled with folders.

        6. The front desk lady showed me two sign-in sheets that were side-by-side. The left side, I was
        told, was,for the general public, whereas the right was for the employees who would be
        reviewing and deciding on the reports. I signed in at 12:09, but I never signed the time that I left.
        (I have evidence of the sign-in sheet).

        7. The canvassing room was huge, at least 100 feet long. There were five people having lunch
        close to one another.

        8. There were two African females; one younger Caucasian female with dark hair; one older
        Caucasian female, with a blue shirt, red vest, and light-colored hair that was short; and one husky
        Caucasian older male.

        9. Initially, (I have a video) the rooms were divided by sections of rows; at the end of the room
        and along the back walls, there were 5 office desks.

        10. By the time I left, the room changed drastically. There were no more sections or tables--only
        chairs pushed to the walls and employees working at their desks at least 100ft away. One desk
        was 50ft away, so far that I could not observe anything or hear what was said or whispered.

        11. The following is the layout (I have photos and videos of the layout) of how the room looked
        initially:
e 2:20-cv-13134-LVP-RSW ECF No. 6-10, PageID.1482 Filed 11/29/20 Page 4

           12. There was at least one chair for every table. There was plexiglass that di vided each tab le.
           There was at least six tables for each row (3 , side-by-side).

          13 . Each row was long, and there were seven rows. Two rows were laid out on the right side of
          the room, directly when you walk into the room . Two rows were going vertically: one of th ose
          rows were where the employees were eating their lunch.

          14. One row was in the near middle to the left side of the room; and two rows were on the left
          side of the room .

          15. Five out of the seven rows had election materials on them, either they were folders, papers,
          and pencils and highlighters, and they also had very large bins stuffed to the top with large
          folders right next to the table or on top.

           16. When I sat down, I pulled out my phone to take a picture. The older Caucasian female in the
          vest struck up a conversation with me. She told me everyone was at lunch and that they will not
          begin working for another 40 minutes. She suggested that I should to leave and return later. She
          told me it was going to be boring to observe. I said no thanks, I'd wait. She then asked me who
          am I here with, I told her that I am here as a volunteer to observer as a member of the public. She
          then asked again, who am I here with, and I replied that I was a Republican volunteer to observe
          as a canvasser. I could tell that the answer did not sit well with her because she began to get
          defensive and her mood switched. She then repeated that they were not going to start for another
          40 minutes. And I said I'll wait, that I did not mind.

         17. Shortly after the exchange, two other Caucasian females, middle-aged, came into the room .
         noticed that the person in the red vest, looked at me and then went to those two females who then
         began whispering and huddling in a pack. One of the females had a manila envelope in her hand.
         I thought they were acting suspicious; their body language told me that they didn't like me there.
         So, I took pictures of them. One other woman said that she took a picture ofus.

         18. As they formed their group, I noticed another group come in. This time it was a group of
         men. The vested woman ordered him to break down the tables and put it on the outside of the
         side of the room. She told him to take away the plexiglass.

         19. I asked one of the guys what they were doing, and then asked him how was I supposed to
         observe? He didn't like what was happening. (I have a video) he then walked over to the husky
         man. The husky man then walked over to me.

         20. The husky man (recording number 348, 1:35) told me that I needed to contact Rocky
         (Rajkowski), whom I knew to be a member of the Oakland County GOP.

         21. The husky man stated that since we didn't get tables, we had to sit in the chairs, and then I
         asked how was I supposed to review (observe) the documents and then he said "you don' t get tot
         This isn't what this about. Rocky has been here this morning, to straighten that out. He left with
         a clear understanding of the process." He told me that I needed to check in with Rocky. I told
         him that I do not have his contact information, and if he's willing to give it to me, and he said no.
0-cv-13134-LVP-RSW ECF No. 6-10, PageID.1483 Filed 11/29/20 Pa

        22 . I explained that I was unfamiliar with the process and that I did not have Rocky's number,
        and asked if there were a particular rule that I should be aware of.

        23 . The husky man then told me that "the people who sent me should have prepared me." I said
        that I understood, and asked for a particular rule, and he told me MCL 160.

        24. After looking this rule up on my phone, I realized that the husky man was intenti onally trying
        to undermine my right to observe since there is no election law under MCL 160. I turned on my
        camera and began recording them breaking down the tables and stacking up the chairs instead.

        25 . I made sure my chair was not going to be touched, by sitting in it, while it was already
        dragged off to the side and against the wall .

       26. I contacted Mayra Rodriguez, who was involved with the 14th Congressional District. I told
       her at 12:44 that they were taking tables away, while everyone was out to lunch . She told me that
       she would let others know. I text her at 12:52 when I spoke with the supervisor, Ellie (or a name
       that is similar to it), who claimed that the tables were rentals, but they were never taken from the
       office. They were still on the side of the room off to the side, even at the time I left at 2pm. The
       tables were there for 2 hours, so they did not appear to rentals .

       27. Before they began but after they broke down the tables, an older lady in navy-colored outfit,
       also a public observer, came back from her lunch break and sat near me. She told me that she
       was with the League of Women Voters of Michigan. (I have a recording of this conversation,
       recording number 349, 5:06). She said that the tables were a waste of space and it was good to
       have it removed because of Covid.

       28. She attempted to say that they removed the tables because of social distancing. I said that
       social distancing meant 6 feet, not 20 feet, apart. I said that plexiglass dividers protected people.
       Observers were simply unable to observe.

       29. Before lunch, the tables were set up, and used by everyone, but when I came at noon, after
       stating my political affiliation, the guys were called to break down the tables, and cleared out the
       room. I was fed up. I went out of the room and into the office area.

       30. I recorded a conversation with the receptionist, Andie (or Angie or Addie) (I have thi s
       recording, recording number 350, at I :20) Andie was at the front desk.

       31. I approached Andie to ask if they are having the chairs placed on top of each other, or against
       the wall, where the observers were supposed to review the reports, as the distance they wanted
       was at least 100 feet between my seat and where the workers and reports were. I asked how I was
       supposed to observe from 100 feet away .

       32. Andie stated that "you can't be on top of them ." I told her that it is not my intention to be "on
       top of them" because I have a very low immune system , and even showed her medical proof.
0-cv-13134-LVP-RSW ECF No. 6-10, PageID.1484 Filed 11/29/20 Pa

      33 . Andie became sympathetic. I explained that I understand there' s hi gh stress levels, hostil ity,
      tn the workers_who may resent that I was judging or checking their jobs, but that was not my
      intention . My intent was to volunteer to make sure that there was a lawful election.

      34. I explained that this was the law. I also apologized to her in advance for asking more
      questions.

      35 . _She then explained the process: at the end of the night, there was paperwork that each
      polling location required, including canvass reports. Everything had to be complete, signed
      properly, and votes balanced-all this was to be recorded .

       36. I told her that they wanted me against the wall, with no tables in their room, with workers at
       their desk at the very end of the far side of the room . I couldn't see what is going on.

       37. I said that they wanted me 100 feet away, so I could not observe, just try to listen.

      38. Andie then introduced me to Ellie, who was "the second in command to the director" . Elli e
      was a supervisor of the whole office.

       39. I asked Ellie what happened if I could not observe or even hear discussions? The workers
       were whispering and barely talking.

      40. Ellie told me that workers do not have to discuss the reports; they could unilaterally decide
      discrepancies, and correct them on the report that is within the report, without di scussing it
      amongst their peers. I asked if they were going to at least call out the inforrnation on the reports
      and she told me that I wouldn't get to know the numbers, and they didn't have to tell me or
      discuss anything.

      41. I asked why I should be there, i.e. what was the point of having a law for observers to
      observe if they could not hear or see anything. She couldn't answer this question. I realized that
      they were all following a pattern. Indeed, she went right back to talking about Covid. In
      addition, I thought that it was odd that the courthouse could not afford tables and had to rent
      them . It didn' t make sense. Nevertheless, I went back into the room .

      42. I heard the lady in the red vest tell the African-American female worker to add two points.

      43 . Immediately, I walked outside to find Ellie to ask her one last question . Andie told me Ellie
      is not in her office. Andie told me to tell her my question so she can rely it to Ellie since she is
      going to go look for her now. I stated to Andie, my question is whether I could ask questions to a
      person reviewing the reports, i.e. elaborate, after they made a remark? (Recording 352).

      44 . Ellie answered the question, according to Andie, who then relied that answer. Andie told me
      that I was not allowed to talk to them . I was not allowed to ask any questions nor obtain any
      inforrnation.
cv-13134-LVP-RSW ECF No. 6-10, PageID.1485 Filed 11/29/20
       45 . At thi s time, I was so fed up that I texted Mayra and a famil y friend , saying that I needed a
       lawyer because I knew these were blatant violations.

       46 . I also then called Rocky and told him what the workers were claiming. I told him I was
       leaving because they would not let me hear or know or see anything. I walked out of the room .
       told Rocky how they told me that I was unable to view any reports; they didn' t need to talk to
       each other and could unilaterally decide and correct incorrect canvassing reports on their own.

       47 . I left the room about four times. Whenever I walked out of the room, the older lady in the
       red vest always followed me. I was being watched. She was listening to my conversations and
       watching what I was doing.

       48. Before going on one restroom break, I placed my purse on the chair and left the room and the
       office. When I came back into the office, the doors were locked. I looked and pointed at the door
       after seeing Andie, who opened the door. The lady in the red vest was nearby . She seemed
       annoyed, and I noticed that two blue coolers that once were placed on top of each other were
       moved side by side.

       49. By the coolers there was a black box that look like a drive or a modem . When the coolers
       were set side by side, the black box was in front.

       50. I believe it was odd that coolers were used because everyone brought their own lunch, and in
       their own lunch bags. (please see videos of break-down of tables). They never went to the
       coolers while I was present. I believe that other items, not the regular drinks or food, were kept
       in the coolers.



                                                        ~                  a
       Sworn to before this     )3 Nov . Jo,;:lo
         day of November 2020
